DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are present for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-26 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18, 20-25, and 1-12 of U.S. Patent No. 10,650,568. 
16/834,752
1
2
3
4
5
6
7
8
9
10,650,568
13&15
13&15
15&17
14&15
15&19
15&16
15&20
15&21
15&18
16/834,752
10
11
12
	13
14
15
16
17
18
10,650,568
15&22
15&23
15&24
15&25
1&3
1&3
3&8
2&3
3&6
16/834,752
19
20
21
22
23
24
25
26

10,650,568
3&4
3&7
3&9
3&5
3&10
3&11
3&12
26&15



16/834,752 Claim 1
10,650,568 Claims 13 and 15

(Claim 13) An apparatus, comprising: a memory;  and at least one processing unit 
coupled to the memory and configured to: 
receive information indicative of a fovea region;  and
(Claim 13) receive information indicative of a fovea region;  and
render a frame using bin-based rendering, wherein to render the frame using bin-based rendering the at least one processing unit is configured to:
(Claim 13) render a frame using bin-based rendering, wherein to render the frame using bin-based rendering the at least one processing unit is configured to: 
divide the frame into a plurality of bins;  
(Claim 13) divide the frame into a plurality of bins;  
identify, based on the information indicative of the fovea region, one or more bins of the plurality of bins as high priority bins;  
(Claim 13) identify, based on the information indicative of the fovea region, one or more bins of the plurality of bins as high priority bins;  
identify, based on the information indicative of the fovea region, one or more bins of the plurality of bins as low priority bins;  and
(Claim 13) identify, based on the information indicative of the fovea region, one or more bins of the plurality of bins as low priority bins;  and 
render the one or more high priority bins before rendering the one or more low priority bins;  
(Claim 13) render the one or more high priority bins before rendering the one or more low priority bins;  

(Claim 13) prior to rendering a low priority bin of the one or more low priority bins, determine a rendering time allotment for the frame;  
determine that the rendering time allotment for the frame will be exceeded based on an amount of time needed to render the one or more high priority bins and the one or more low priority bins;  and
(Claim 13) determine that the rendering time allotment for the frame will be exceeded based on an amount of time needed to render the one or more high priority bins and the one or more low priority bins;  …
render at least one of the one or more low priority bins at a first quality instead of a second quality based on the determination that the rendering time allotment for the frame will be exceeded, wherein the first quality is lower than the second quality.
(Claim 15) The apparatus of claim 13, wherein the at least one processing unit is further configured to: render, based on the determination that the render time allotment for the frame will be exceeded, the low priority bin at a first quality instead of a second quality, wherein the first quality is lower than the second quality.


Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13 and 15 disclose all the limitations of claim 1 of the current application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 8, 10-14, 17, 19, 21, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2017/0200308 A1 to Nguyen et al. in view of US Patent Publication No. 2018/0197323 A1 to Howson et al.
Regarding claim 1, Nguyen discloses An apparatus for rendering graphics content (Nguyen, para. [0043], disclosing an electronic device for rendering multiple levels of details), comprising: a memory (Nguyen, para. [0044], disclosing the electronic device includes a circuit (e.g., processor) coupled to the system memory); and at least one processing unit coupled to the memory (Nguyen, para. [0044], disclosing the electronic device includes a circuit (e.g., processor) coupled to the system memory) and configured to: 
receive information indicative of a fovea region (Nguyen, para. [0080], disclosing the processor may include and/or implement an eye tracker that tracks the ;  and 
render a frame using bin-based rendering (Nguyen, para. [0081], disclosing rendering one or more zones of an image based on eye tracking, indicating the image can correspond to a frame being rendered using as one or more zones as bin-based rendering where the zones can correspond to bins), wherein to render the frame using bin-based rendering the at least one processing unit is configured to: 
divide the frame into a plurality of bins (Nguyen, para. [0220], disclosing a multi-zone renderer may render multiple zones of an image based on geometry data, the multi-zone renderer may render N zones, the multi-zone rendered may render a first zone of an image at a first tessellated level of detail and a second zone of the image with a second higher tessellated level of detail, the zones may be static or dynamic, the zones may be at predetermined locations on a display or moved based on eye tracking and/or other factors, para. [0222], disclosing different zones may be presented on ;  
identify, based on the information indicative of the fovea region, one or more bins of the plurality of bins as high priority bins (Nguyen, para. [0081], disclosing rendering one or more zones of an image based on eye tracking, rendering multiple zones with different levels of detail, where a zone with a highest level of detail is rendered in an area where a user is currently looking, which may be referred to as foveated rendering, the eye tracker may produce eye tracking information indicating where a user’s gaze is directed relative to a display and/or image, the processor may determine one or more LOD parameters based on the eye tracking information, para. [0220], disclosing a multi-zone renderer may render multiple zones of an image based on geometry data, the multi-zone renderer may render N zones, the multi-zone rendered may render a first zone of an image at a first tessellated level of detail and a second zone of the image with a second higher tessellated level of detail, the zones may be static or dynamic, the zones may be at predetermined locations on a display or moved based on eye tracking and/or other factors, para. [0231], disclosing prioritize the zone rendering based on the eye tracking, the multi-zone renderer may provide a higher LOD for a zone corresponding to one user and one or more lower LODs for one or more zones corresponding to one or more other users, indicating the zones where a user is currently looking or the second zone of the image with a second higher tessellated level of detail, or the zone corresponding to one user can be identified as high priority bins to be rendered with a higher level of detail identified based on the user’s gaze obviously indicative of the fovea region);  
identify, based on the information indicative of the fovea region, one or more bins of the plurality of bins as low priority bins (Nguyen, para. [0081], disclosing rendering one or more zones of an image based on eye tracking, rendering multiple zones with different levels of detail, where a zone with a highest level of detail is rendered in an area where a user is currently looking, which may be referred to as foveated rendering, the eye tracker may produce eye tracking information indicating where a user’s gaze is directed relative to a display and/or image, the processor may determine one or more LOD parameters based on the eye tracking information, para. [0220], disclosing a multi-zone renderer may render multiple zones of an image based on geometry data, the multi-zone renderer may render N zones, the multi-zone rendered may render a first zone of an image at a first tessellated level of detail and a second zone of the image with a second higher tessellated level of detail, the zones may be static or dynamic, the zones may be at predetermined locations on a display or moved based on eye tracking and/or other factors, para. [0231], disclosing prioritize the zone rendering based on the eye tracking, the multi-zone renderer may provide a higher LOD for a zone corresponding to one user and one or more lower LODs for one or more zones corresponding to one or more other users, indicating the zones outside the area where a user is currently looking or the first zone of the image with a first tessellated level of detail or the zones corresponding to the one or more other users can be identified as low priority bins to be rendered with a low level of detail identified based on the user’s gaze obviously indicative of the fovea region);  and 
render the one or more high priority bins before rendering the one or more low priority bins (Nguyen, para. [0231], disclosing prioritize the zone rendering based 
However, Nguyen does not expressly disclose prior to rendering a low priority bin of the one or more low priority bins, determine a rendering time allotment for the frame;  determine that the rendering time allotment for the frame will be exceeded based on an amount of time needed to render the one or more high priority bins and the one or more low priority bins;  and render at least one of the one or more low priority bins at a first quality instead of a second quality based on the determination that the rendering time allotment for the frame will be exceeded, wherein the first quality is lower than the second quality. 
On the other hand, Howson discloses prior to rendering a low priority bin of the one or more low priority bins, determine a rendering time allotment for the frame (Howson, para. [0085], disclosing the rendering complexity for rendering tiles of an image can be controlled in dependence on the cost indication for the tiles such that the rendering logic renders images at a rate that satisfies the target frame rate, the cost indications can be used to provide an indication of a likely rendering time for rendering an image at a particular rendering complexity, if the likely rendering time does not satisfies the target frame rate (i.e., if the likely rendering time is greater than the reciprocal of the target frame rate) then the rendering logic renders some, or all, of the tiles of the image at a reduced rendering complexity, indicating prior to rendering the image including tiles of a low priority bin of the one or more low priority bins, the rendering logic as the processing unit can determine the reciprocal of the target frame rate as the rendering tile allotment for the frame);  determine that the rendering time allotment for the frame will be exceeded based on an amount of time needed to render the one or more high priority bins and the one or more low priority bins (Howson, para. [0085], disclosing the rendering complexity for rendering tiles of an image can be controlled in dependence on the cost indication for the tiles such that the rendering logic renders images at a rate that satisfies the target frame rate, the cost indications can be used to provide an indication of a likely rendering time for rendering an image at a particular rendering complexity, if the likely rendering time does not satisfies the target frame rate (i.e., if the likely rendering time is greater than the reciprocal of the target frame rate) then the rendering logic renders some, or all, of the tiles of the image at a reduced rendering complexity, tiles with low cost indications may be rendered at lower complexity than tiles with high cost indications, the areas of the image with more image detail (which would tend to have higher cost indications) would ;  and render at least one of the one or more low priority bins at a first quality instead of a second quality based on the determination that the rendering time allotment for the frame will be exceeded, wherein the first quality is lower than the second quality (Howson, para. [0085], disclosing the rendering complexity for rendering tiles of an image can be controlled in dependence on the cost indication for the tiles such that the rendering logic renders images at a rate that satisfies the target frame rate, the cost indications can be used to provide an indication of a likely rendering time for rendering an image at a particular rendering complexity (e.g., when using four samples per pixel), if the likely rendering time does not satisfies the target frame rate (i.e., if the likely rendering time is greater than the reciprocal of the target frame rate) then the rendering logic renders some, or all, of the tiles of the image at a reduced rendering complexity, tiles with low cost indications may be rendered at lower complexity than tiles with high cost indications, the .
Before the invention was effectively filed, it would have been obvious for a person skilled in the art to modify the method of Nguyen with Howson to reduce the rendering complexity of image areas with fewer details (quality). The suggestion/motivation would have been to maintain a good perceived quality in the rendered image, as suggested by Howson (see Howson, para. [0085]).

Regarding claim 4, Nguyen in view of Howson discloses the apparatus of claim 1, wherein to render the one or more high priority bins, the at least one processing unit is configured to render the one or more high priority bins at the second quality (Nguyen, para. [0220], disclosing a multi-zone renderer may render multiple zones of an image based on geometry data, the multi-zone renderer may render N zones, the multi-zone rendered may render a first zone of an image at a first tessellated level of detail and a second zone of the image with a second higher tessellated level of detail, the zones may be static or dynamic, the zones may be at predetermined locations on a display or moved based on eye tracking and/or other . 
 
Regarding claim 6, Nguyen in view of Howson discloses the apparatus of claim 1, wherein to render the at least one of the one or more low priority bins at the first quality, the at least one processing unit is configured to: dynamically adjust foveation parameters to ensure that the frame is rendered to meet the rendering time allotment (Howson, para. [0085], disclosing the rendering complexity for rendering tiles of an image can be controlled in dependence on the cost indication for the tiles such that the rendering logic renders images at a rate that satisfies the target frame rate, the cost indications can be used to provide an indication of a likely rendering time for rendering an image at a particular rendering complexity (e.g., when using four samples per pixel), if the likely rendering time does not satisfies the target frame rate (i.e., if the likely rendering time is greater than the reciprocal of the target frame rate) then the rendering logic renders some, or all, of the tiles of the image at a reduced rendering complexity, tiles with low cost indications may be rendered at lower complexity than tiles with high cost indications, the areas of the image with more image detail (which would tend to have higher cost indications) would be rendered with more samples per pixel than areas of the image with less image detail, which may help to preserve the image quality in the most detailed regions of the image, whilst less detailed . Before the invention was effectively filed, it would have been obvious for a person skilled in the art to modify the method of Nguyen with Howson to reduce the rendering complexity of image areas with fewer details (quality). The suggestion/motivation would have been to maintain a good perceived quality in the rendered image, as suggested by Howson (see Howson, para. [0085]). 
 
Regarding claim 8, Nguyen in view of Howson discloses the apparatus of claim 1, wherein to determine the rendering time allotment for the frame is based on a quantity of primitives in a current bin being rendered, rendering time of a previous bin, or a pre-determined estimation (Howson, para. [0022], disclosing determine the cost indications for the sets of one or more tiles based on number of primitives in the tile, processing cost of a corresponding tile in a previous render, para. [0061], disclosing the processing costs for tiles of a previous render (e.g., the immediately preceding render, e.g. the preceding frame) to determine the cost indications for the tiles of the current render, para. [0085], disclosing the rendering complexity for rendering tiles of an image can be controlled in dependence on the cost indication for the tiles such that the rendering logic renders images at a rate that satisfies the target frame rate, the cost indications can be used to provide an indication . Before the invention was effectively filed, it would have been obvious for a person skilled in the art to modify the method of Nguyen with Howson to reduce the rendering complexity of image areas with fewer details (quality). The suggestion/motivation would have been to maintain a good perceived quality in the rendered image, as suggested by Howson (see Howson, para. [0085]). 
 
Regarding claim 10, Nguyen in view of Howson discloses the apparatus of claim 1, wherein to identify the one or more bins of the plurality of bins as high priority bins, the at least one processing unit is configured to determine that a first bin of the plurality of bins overlaps with the fovea region, and wherein to identify the one or more bins of the plurality of bins as low priority bins, the at least one processing unit is configured to determine that a second bin of the plurality of bins does not overlap with the fovea region (Nguyen, para. [0081], disclosing rendering one or more zones of an image based on eye tracking, rendering multiple zones with different levels of detail, where a zone with a highest level of detail is rendered in an area where a user is currently looking, which may be referred to as foveated rendering, the eye tracker may produce eye tracking information indicating where a user’s gaze is directed relative to a display and/or image, the processor may determine one or more LOD parameters based on the eye tracking information, para. [0231], disclosing prioritize the zone rendering based on the eye tracking, the multi-zone renderer may provide a higher LOD for a zone corresponding to one user and one or more lower LODs for one or more zones corresponding to one or more other users, the information indicative of a fovea region can be obtained based on the information of a user’s gaze indicative of an area where a user is currently looking, i.e., the zone/area where the user is currently looking can correspond to the first bin overlapping with the fovea region and assigned with higher LOD as higher priority, the zones/area outside the user’s gaze area can correspond to a second bin not overlapping with the fovea region and assigned with lower LOD as lower priority).

Regarding claim 11, Nguyen in view of Howson discloses the apparatus of claim 1, wherein to identify the one or more bins of the plurality of bins as low priority bins, the at least one processing unit is configured to determine which of the one or more bins of the plurality of bins can have a sacrificed quality (Nguyen, para. [0053], disclosing rendering multiple zones with different levels of detail, where a zone with a highest level of detail is rendered in an area where a user is currently looking, . 
 
Regarding claim 12, Nguyen in view of Howson discloses the apparatus of claim 1, wherein for the bin-based rendering, the at least one processing unit is configured to perform one or more rendering passes to render the frame (Nguyen, para. [0039], disclosing single-pass multi-level of detail (multi-LOD) rendering (e.g., single-pass foveated rendering), para. [0052], disclosing different LODs may be rendered in a single pass, para. [0074], disclosing performing single-pass multi-LOD rendering). 
 
Regarding claim 13, Nguyen in view of Howson discloses the apparatus of claim 1, wherein the apparatus comprises a wireless communication device (Nguyen, para. [0066], disclosing the communication interface enables the electronic device to communicate with one or more other electronic devices, the communication interface may provide an interface for wireless communications, para. [0086], disclosing the electronic device may include a mobile device (e.g., smartphone)). 

Regarding claim 14, it recites similar limitations of claim 1 but in a method form. The rationale of claim 1 rejection is applied to reject claim 14.
 
Regarding claim 17, it recites similar limitations of claim 4 but in a method form. The rationale of claim 4 rejection is applied to reject claim 17.
 
Regarding claim 19, it recites similar limitations of claim 6 but in a method form. The rationale of claim 6 rejection is applied to reject claim 19.
 
Regarding claim 21, it recites similar limitations of claim 8 but in a method form. The rationale of claim 8 rejection is applied to reject claim 21.
 
Regarding claim 23, it recites similar limitations of claim 10 but in a method form. The rationale of claim 10 rejection is applied to reject claim 23.
 
Regarding claim 24, it recites similar limitations of claim 11 but in a method form. The rationale of claim 11 rejection is applied to reject claim 24.
 
Regarding claim 25, it recites similar limitations of claim 12 but in a method form. The rationale of claim 12 rejection is applied to reject claim 25.

Regarding claim 26, it recites similar limitations of claim 1 but in a non-transitory computer-readable medium form. The rationale of claim 1 rejection is applied to reject claim 26.

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view Howson as applied to claims 1 above, and further in view of US Patent Publication No. 2016/0275916 A1 to Glen et al.
Regarding claim 7, Nguyen in view of Howson discloses the apparatus of claim 1. However, Nguyen or Howson does not expressly disclose wherein the at least one processing unit is configured to: display a previously rendered frame in the place of a second frame based on a determination that a rendering time allotment for the second frame will be exceeded. 
On the other hand, Glen discloses the at least one processing unit is configured to: display a previously rendered frame in the place of a second frame based on a determination that a rendering time allotment for the second frame will be exceeded (Glen, para. [0022], disclosing when the average presentation time gets close to or exceeds the maximum time the display can go without a new refresh, the display is refreshed again with the current frame,  indicating the current displayed frame as the previously rendered frame is displayed in the place of the frame being rendered based on the determination that the maximum time as the rendering time allotment for the frame will be exceeded (going close to or exceeding the maximum time)). 
Before the invention was effectively filed, it would have been obvious for a person skilled in the art to modify the method of Nguyen in view of Howson with Glen to display previously rendered frame. The suggestion/motivation would have been to add more time for the rendering of the next new frame to complete before having to refresh the display, as suggested by Glen (see Glen, para. [0022]).
 claim 20, it recites similar limitations of claim 7 but in a method form. The rationale of claim 7 rejection is applied to reject claim 20.

 Allowable Subject Matter
Claims 2, 3, 5, 9, 15, 16, 18, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, none of the prior art references on the record discloses wherein the at least one processing unit is configured to: skip rendering of at least one of the one or more low priority bins based on the determination that the rendering time allotment for the frame will be exceeded;  and output one or more previously rendered bins from a previously rendered frame in place of the skipped at least one of the one or more low priority bins. 
Claim 3 depends from claim 2 with additional limitations.
Claim 15 recites similar limitations discussed above with respect to claim 2. Claim 16 depends from claim 15 with additional limitations. 
 
Regarding claim 5, none of the prior art references on the record discloses 
wherein the at least one processing unit is configured to: determine whether the rendering time allotment for the frame will be exceeded between each of the plurality of low priority bins. 
Regarding claim 9, none of the prior art references on the record discloses wherein to determine the rendering time allotment for the frame, the at least one processing unit is configured to: compare a time allotment for each of the one or more low priority bins with a trigger timestamp, such that a determination that the time allotment for one of the one or more low priority bins exceeds the trigger timestamp results in an immediately following low priority bin to be rendered at the first quality. 
Claim 18 recites similar limitations discussed above with respect to claim 5.
Claim 22 recites similar limitations discussed above with respect to claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA DU whose telephone number is (571)270-5646.  The examiner can normally be reached on Monday - Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HAIXIA DU/Primary Examiner, Art Unit 2699